UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2016 Date of reporting period:	May 31, 2015 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 5/31/15 (Unaudited) COMMON STOCKS (87.6%) (a) Shares Value Aerospace and defense (0.8%) Engility Holdings, Inc. 63,400 $1,770,128 Vectrus, Inc. (NON) 46,400 1,164,176 Air freight and logistics (1.1%) Atlas Air Worldwide Holdings, Inc. (NON) (S) 42,300 2,304,504 Park-Ohio Holdings Corp. 39,037 1,874,166 Auto components (1.7%) Goodyear Tire & Rubber Co. (The) 79,600 2,534,862 Remy International, Inc. 88,800 1,962,480 Stoneridge, Inc. (NON) 131,640 1,570,465 Banks (14.9%) Ameris Bancorp 85,723 2,159,362 Banc of California, Inc. 118,458 1,536,400 Berkshire Hills Bancorp, Inc. 66,100 1,812,462 BNC Bancorp 105,000 1,948,800 Chemical Financial Corp. 89,751 2,718,558 Eagle Bancorp, Inc. (NON) 44,090 1,754,341 First Connecticut Bancorp, Inc. 61,500 896,670 First Merchants Corp. 114,300 2,662,047 First NBC Bank Holding Co. (NON) 46,174 1,569,454 Franklin Financial Network, Inc. (NON) 84,697 1,865,028 Fulton Financial Corp. 196,400 2,486,424 German American Bancorp, Inc. 28,913 839,055 Great Western Bancorp, Inc. 85,800 1,988,844 Hanmi Financial Corp. 98,400 2,177,100 Investors Bancorp, Inc. 122,608 1,472,522 Lakeland Financial Corp. 46,700 1,848,853 National Bank Holdings Corp. Class A 34,938 668,015 Old National Bancorp 178,400 2,428,024 Pacific Premier Bancorp, Inc. (NON) 113,200 1,782,900 Popular, Inc. (Puerto Rico) (NON) 56,820 1,846,082 ServisFirst Bancshares, Inc. 73,194 2,565,450 Simmons First National Corp. Class A 44,012 1,894,276 Southside Bancshares, Inc. 60,165 1,615,430 Sterling Bancorp 147,500 1,992,725 Tristate Capital Holdings, Inc. (NON) (S) 168,674 1,965,052 WesBanco, Inc. 52,800 1,670,592 Western Alliance Bancorp (NON) 50,300 1,576,905 Wintrust Financial Corp. 52,200 2,615,220 Yadkin Financial Corp. (NON) 90,400 1,785,400 Beverages (0.4%) Cott Corp. (Canada) 150,910 1,447,227 Biotechnology (1.5%) Eagle Pharmaceuticals, Inc. (NON) 19,000 1,379,970 Emergent BioSolutions, Inc. (NON) 83,221 2,651,421 PDL BioPharma, Inc. 207,400 1,385,432 Building products (2.3%) CaesarStone Sdot-Yam, Ltd. (Israel) (S) 29,436 1,819,734 Continental Building Products, Inc. (NON) 100,443 2,239,879 NCI Building Systems, Inc. (NON) 116,891 1,751,027 PGT, Inc. (NON) 199,943 2,391,318 Capital markets (0.6%) Cowen Group, Inc. Class A (NON) (S) 343,754 2,028,149 Silvercrest Asset Management Group, Inc. Class A 16,877 219,401 Chemicals (3.3%) American Vanguard Corp. (S) 94,200 1,298,076 Cabot Corp. 35,900 1,488,773 Ferro Corp. (NON) 138,800 2,105,596 Minerals Technologies, Inc. 31,597 2,126,794 Olin Corp. 52,600 1,538,024 OM Group, Inc. 75,353 1,999,869 Orion Engineered Carbons SA (Luxembourg) 80,800 1,628,120 Commercial services and supplies (2.4%) ARC Document Solutions, Inc. (NON) 199,000 1,490,510 Deluxe Corp. 37,400 2,387,242 Ennis, Inc. 76,721 1,290,447 Knoll, Inc. 87,300 1,986,948 Pitney Bowes, Inc. 70,900 1,549,165 Communications equipment (0.6%) Alliance Fiber Optic Products, Inc. (S) 14,771 285,967 Polycom, Inc. (NON) 140,700 1,895,229 Construction and engineering (1.0%) Comfort Systems USA, Inc. 53,600 1,203,320 EMCOR Group, Inc. 32,700 1,483,599 Orion Marine Group, Inc. (NON) 138,700 1,041,637 Consumer finance (1.2%) Encore Capital Group, Inc. (NON) (S) 54,440 2,161,812 PRA Group, Inc. (NON) (S) 38,200 2,168,232 Diversified consumer services (0.7%) Carriage Services, Inc. (S) 96,400 2,398,432 Diversified financial services (0.2%) Gain Capital Holdings, Inc. 66,300 616,590 Diversified telecommunication services (0.6%) Iridium Communications, Inc. (NON) (S) 207,300 2,145,555 Electric utilities (2.4%) Empire District Electric Co. (The) 104,700 2,443,698 IDACORP, Inc. 43,500 2,586,945 PNM Resources, Inc. 68,500 1,821,415 Portland General Electric Co. (S) 49,700 1,737,512 Electronic equipment, instruments, and components (2.4%) Neonode, Inc. (NON) (S) 234,000 957,060 Newport Corp. (NON) 117,400 2,217,686 Plexus Corp. (NON) 45,600 2,073,888 SuperCom, Ltd. (Israel) (NON) (S) 132,100 1,428,001 SYNNEX Corp. 23,600 1,951,012 Energy equipment and services (0.5%) Matrix Service Co. (NON) 82,700 1,395,149 Tidewater, Inc. 24,100 591,414 Food and staples retail (0.7%) SpartanNash Co. 88,090 2,753,693 Food products (0.5%) B&G Foods, Inc. 60,100 1,859,494 Gas utilities (0.7%) Southwest Gas Corp. 48,500 2,641,310 Health-care equipment and supplies (0.8%) Alere, Inc. (NON) 54,300 2,800,794 Health-care providers and services (0.5%) Ensign Group, Inc. (The) 43,449 2,014,730 Hotels, restaurants, and leisure (1.6%) ClubCorp Holdings, Inc. 94,200 2,141,166 Intrawest Resorts Holdings, Inc. (NON) 115,606 1,452,011 Marriott Vacations Worldwide Corp. 26,810 2,366,787 Household durables (0.8%) Installed Building Products, Inc. (NON) 58,011 1,243,756 WCI Communities, Inc. (NON) 79,245 1,842,446 Independent power and renewable electricity producers (0.6%) Dynegy, Inc. (NON) 72,600 2,347,884 Insurance (8.2%) Allied World Assurance Co. Holdings AG 79,100 3,360,959 American Financial Group, Inc. 40,032 2,542,032 AMERISAFE, Inc. 39,700 1,696,778 Endurance Specialty Holdings, Ltd. 29,600 1,799,088 Hanover Insurance Group, Inc. (The) 37,700 2,683,486 Maiden Holdings, Ltd. (Bermuda) (S) 190,000 2,656,200 National General Holdings Corp. 86,600 1,681,772 PartnerRe, Ltd. 21,200 2,786,316 Patriot National, Inc. (NON) 128,531 2,062,923 Reinsurance Group of America, Inc. Class A 38,719 3,622,162 Stancorp Financial Group 31,400 2,330,508 Validus Holdings, Ltd. 60,813 2,609,486 Internet software and services (1.2%) j2 Global, Inc. 38,200 2,536,862 Monster Worldwide, Inc. (NON) (S) 298,633 1,812,702 IT Services (1.6%) Convergys Corp. 114,800 2,850,484 Global Cash Access Holdings, Inc. (NON) 149,300 1,154,089 Perficient, Inc. (NON) 90,400 1,710,368 Leisure products (0.8%) Smith & Wesson Holding Corp. (NON) (S) 190,700 2,805,197 Machinery (1.1%) Briggs & Stratton Corp. 112,800 2,153,352 Oshkosh Corp. 35,700 1,790,712 Media (1.1%) Live Nation Entertainment, Inc. (NON) 55,600 1,590,160 Madison Square Garden Co. (The) Class A (NON) 13,700 1,170,391 MDC Partners, Inc. Class A 67,350 1,427,820 Metals and mining (1.5%) AK Steel Holding Corp. (NON) (S) 257,370 1,353,766 Globe Specialty Metals, Inc. 115,695 2,236,384 Horsehead Holding Corp. (NON) (S) 135,400 1,681,668 Multi-utilities (0.4%) Avista Corp. 45,700 1,462,400 Oil, gas, and consumable fuels (4.4%) Aegean Marine Petroleum Network, Inc. (Greece) 131,015 1,863,033 Bill Barrett Corp. (NON) (S) 61,200 540,396 Callon Petroleum Co. (NON) 161,384 1,268,478 DHT Holdings, Inc. (Bermuda) 144,900 1,143,261 Energen Corp. 26,700 1,847,640 EP Energy Corp. Class A (NON) (S) 108,000 1,420,200 Gulfport Energy Corp. (NON) 24,600 1,061,736 Midstates Petroleum Co., Inc. (NON) (S) 179,400 218,868 Scorpio Tankers, Inc. 267,935 2,443,567 SM Energy Co. 27,500 1,438,800 Stone Energy Corp. (NON) 54,900 745,542 Teekay Tankers, Ltd. Class A (Bermuda) (S) 202,500 1,366,875 Whiting Petroleum Corp. (NON) 16,513 544,764 Pharmaceuticals (1.1%) Medicines Co. (The) (NON) (S) 36,500 1,035,140 Pernix Therapeutics Holdings (NON) (S) 267,700 1,705,249 POZEN, Inc. (NON) 199,200 1,284,840 Professional services (1.6%) Heidrick & Struggles International, Inc. 84,300 2,119,302 Kforce, Inc. 76,600 1,685,966 On Assignment, Inc. (NON) 52,000 1,949,480 Real estate investment trusts (REITs) (7.5%) AG Mortgage Investment Trust, Inc. (S) 95,100 1,791,684 American Assets Trust, Inc. 43,601 1,715,699 CBL & Associates Properties, Inc. 90,500 1,597,325 Cherry Hill Mortgage Investment Corp. 94,238 1,631,260 Colony Financial, Inc. 83,500 2,142,610 Education Realty Trust, Inc. 36,264 1,194,536 EPR Properties 29,700 1,712,799 Healthcare Trust of America, Inc. Class A 35,450 878,806 iStar Financial, Inc. (NON) 185,100 2,630,271 MFA Financial, Inc. 209,660 1,664,700 One Liberty Properties, Inc. 50,570 1,122,654 Piedmont Office Realty Trust, Inc. Class A 59,500 1,022,805 RAIT Financial Trust 284,200 1,807,512 Summit Hotel Properties, Inc. 265,214 3,543,259 Two Harbors Investment Corp. 177,600 1,898,544 ZAIS Financial Corp. 46,800 821,808 Real estate management and development (0.4%) RE/MAX Holdings, Inc. Class A 43,820 1,465,779 Road and rail (0.5%) Ryder System, Inc. 19,300 1,768,845 Semiconductors and semiconductor equipment (2.7%) Advanced Energy Industries, Inc. (NON) 78,300 2,233,116 Cypress Semiconductor Corp. (NON) 141,115 1,937,509 FormFactor, Inc. (NON) 236,600 2,202,746 Mattson Technology, Inc. (NON) 392,535 1,530,887 Xcerra Corp. (NON) 223,600 1,726,192 Software (1.0%) AVG Technologies NV (Netherlands) (NON) 108,589 2,662,602 Glu Mobile, Inc. (NON) 122,000 790,560 Specialty retail (1.2%) Ascena Retail Group, Inc. (NON) (S) 85,500 1,263,690 Express, Inc. (NON) 68,900 1,215,396 Office Depot, Inc. (NON) 196,100 1,817,847 Technology hardware, storage, and peripherals (2.0%) BancTec, Inc. 144A CVR (F) 160,833 — Logitech International SA (Switzerland) (S) 117,310 1,880,479 QLogic Corp. (NON) 200,500 3,111,760 Quantum Corp. (NON) 1,030,300 2,101,812 Textiles, apparel, and luxury goods (0.5%) Steven Madden, Ltd. (NON) 46,600 1,760,548 Thrifts and mortgage finance (2.8%) BofI Holding, Inc. (NON) (S) 15,000 1,412,400 Meta Financial Group, Inc. 51,700 2,074,721 NMI Holdings, Inc. Class A (NON) 172,000 1,363,960 Provident Financial Services, Inc. 140,700 2,557,926 Walker & Dunlop, Inc. (NON) 110,449 2,719,254 Trading companies and distributors (1.2%) H&E Equipment Services, Inc. 54,353 1,186,526 Rush Enterprises, Inc. Class A (NON) 68,500 1,820,045 Stock Building Supply Holdings, Inc. (NON) 83,414 1,393,851 Total common stocks (cost $275,788,929) INVESTMENT COMPANIES (3.7%) (a) Shares Value American Capital, Ltd. (NON) 152,500 $2,165,500 Hercules Technology Growth Capital, Inc. (S) 199,853 2,564,114 Solar Capital, Ltd. 124,365 2,377,859 TCP Capital Corp. 134,319 2,178,654 TPG Specialty Lending, Inc. (S) 115,501 2,094,033 TriplePoint Venture Growth BDC Corp. 161,073 2,190,593 Total investment companies (cost $14,231,829) SHORT-TERM INVESTMENTS (18.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.23% (d) 35,531,070 $35,531,070 Putnam Short Term Investment Fund 0.07% (AFF) 31,908,235 31,908,235 Total short-term investments (cost $67,439,305) TOTAL INVESTMENTS Total investments (cost $357,460,063) (b) Key to holding's abbreviations CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2015 through May 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $362,873,059. (b) The aggregate identified cost on a tax basis is $357,679,897, resulting in gross unrealized appreciation and depreciation of $55,615,807 and $14,265,603, respectively, or net unrealized appreciation of $41,350,204. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $36,101,320 $38,347,494 $42,540,579 $6,398 $31,908,235 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $35,531,070, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $34,340,418. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,857,585 to cover the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $30,563,454 $— $— Consumer staples 6,060,414 — — Energy 17,889,723 — — Financials 129,938,197 — — Health care 14,257,576 — — Industrials 43,615,879 — — Information technology 41,051,011 — —** Materials 17,457,070 — — Telecommunication services 2,145,555 — — Utilities 15,041,164 — — Total common stocks — — Investment companies 13,570,753 — — Short-term investments 31,908,235 35,531,070 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 29, 2015
